DETAILED ACTION
1. Applicant's response, filed 21 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 1-2 are cancelled.
Claims 3-8 are currently pending and under examination herein.
Claims 3-8 are rejected.
Claim 8 is objected to.

Claim Objections
4. Claim 8 is objected to because of the following informalities:  
“a bioreactor” in line 5 should be “the bioreactor” to properly annotate the antecedent basis for the term.  
“rate, Y and Z are constants” should be “rate, and Y and Z are constants” so that a conjunction is included between the items in the list in the wherein clause of claim 8.
Appropriate correction is required.

Claim Interpretation – Intended Use 
5. Claim 8 recites “A computer program product … for controlling a CO-fermentation process in a bioreactor comprising a culture medium containing a carboxydotrophic bacteria”, “computer code for receiving CO-containing substrate flow rate to a bioreactor” and “computer code for sending input to a controller to adjust the basic neutralizing agent flow rate to the bioreactor” as part of a computer program product on a non-transitory computer readable medium. Claim 3 recites “computer code for receiving a measured pH value, and computer code for sending instructions based on the measured pH value to a second controller to control the CO-containing substrate flow rate”. Claim 4 recites “wherein the measured pH value is received from a pH meter configured to analyze a sample of a culture medium from the bioreactor” as part of a computer program product on a computer readable medium. The computer code itself merely requires that it is able to send and receive data and the configurations of the controller, second controller and the pH meter are not part of the claimed computer program product itself but merely recite an intended use of the controller, second controller or pH meter outside of the recited computer program product. 
MPEP § 2115 sets forth: 
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Furthermore, MPEP § 2114.II sets forth:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
As such, merely outputting the data to a controller of a bioreactor or receiving data from a pH meter reads on the claimed subject matter and the intended use of the data outside of the claimed invention is not given patentable weight.

Response to Arguments
6. Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. Applicant asserts that as amended the controller, second controller and pH meter are integral parts of the computer program and thus have patentable weight (pg. 4, para. 3 of Applicant’s Remarks). This argument is not persuasive. As discussed above, the controller, second controller and pH meter equate to material or articles worked upon by the structure being claimed, i.e. the computer program, and are not actually structural parts of the computer program itself. Rather, the computer program structure only requires that the computer program sends and/or receives data from the controllers and pH meter that are a part of the bioreactor structure that is worked upon. MPEP § 2115 sets forth that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In addition, MPEP § 2114.II sets forth that recitations with respect to the manner in which the apparatus is intended to be employed does not differentiate the apparatus from a prior art apparatus.”

Claim Interpretation – 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

7. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
A: A controller configured to control a basic neutralizing agent flow rate to the bioreactor based on a CO-containing substrate flow rate or a CO-containing substrate flow rate set point in claim 5.
B: A second controller configured to control a CO-containing substrate flow rate based on a measured pH value in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure for each limitation is as follows, respectively:
A: the instant specification sets forth controlling a basic neutralizing agent flow rate using a computer program in para. [38], and [50]-[54].
B: the instant specification sets forth controlling a CO-containing substrate flow rate using a computer program in para. [38], [41], and [55].
.

Claim Rejections - 35 USC § 112
8. The rejection of claim 7 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 21 December 2020. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 3-4 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/law of nature/natural phenomenon without significantly more. This rejection is newly recited and necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claim 8 recites computer code to calculate a basic neutralizing agent flow rate to the bioreactor, the basic neutralizing agent flow rate determined by a formula: (1)                     
                        Y
                        ∙
                        C
                        O
                        F
                        L
                        O
                        m
                        v
                        +
                        Z
                    
                 wherein COFLOmv represents the CO-containing substrate 
These recitations recites a mathematical formula as well as requiring carrying out a mathematical calculation in the claim. Therefore, claim 8, and those claims dependent therefrom, recite both a mathematical formula and a mathematical calculation, which falls under the “Mathematical concepts” grouping of abstract ideas. As such, claims 3-4 and 8 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to insignificant extra-solution activity or mere instructions to implement the abstract idea in a generic computing environment. Specifically, the claims recite the following additional elements:
Claim 8 recites a computer program product, comprising a non-transitory computer readable medium having a computer program embodied thereon, computer code for receiving CO-containing substrate flow rate to a bioreactor, and computer code for sending input to a controller to adjust the basic neutralizing agent flow rate to the bioreactor. 
Claim 3 recites computer code for receiving a measured pH value, and computer code for sending instructions based on the measured pH value to a second controller to control the CO-containing substrate flow rate. 
Claim 4 recites wherein the measured pH value is received from a pH meter configured to analyze a sample of a culture medium from the bioreactor.
Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for code to send and receive data equate to insignificant extra-solution activity as the courts have found that mere limitations for data gathering and outputting for calculations are insignificant extra-solution activity in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). The limitations for the pH meter, controller and second controller equate to material that is intended to be worked upon by the claimed article/apparatus and are not given patentable weight in these claims in accordance with MPEP §§ 2114.II and 2115 as discussed above. As such, claims 3-4 and 8 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment or well-understood, routine and conventional data gathering and output activities. The instant claims recite the following additional elements:
Claim 8 recites a computer program product, comprising a non-transitory computer readable medium having a computer program embodied thereon, computer code for receiving CO-containing substrate flow rate to a bioreactor, and computer code for sending input to a controller to adjust the basic neutralizing agent flow rate to the bioreactor. 
Claim 3 recites computer code for receiving a measured pH value, and computer code for sending instructions based on the measured pH value to a second controller to control the CO-containing substrate flow rate. 
Claim 4 recites wherein the measured pH value is received from a pH meter configured to analyze a sample of a culture medium from the bioreactor.
As discussed above, there are no additional limitations to indicate that the computer readable medium requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Furthermore, the courts have found that limitations for receiving or transmitting data equate to both well understood, routine and conventional activity as well as insignificant extra-solution activity that do not provide an inventive concept in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The limitations for the pH meter, controller and second controller equate to material that is intended to be worked upon by the claimed article/apparatus and are not given patentable weight in these claims in accordance with MPEP §§ 2114.II and 2115 as discussed above. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception.  Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 3-4 and 8 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10. The rejection of claims 3-4 and 8 under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2011/0212433 A1; 22 March 2019 IDS Document; previously cited) and Gebauer et al. (US 2012/0258441 A1; previously cited) is withdrawn in view of the claim amendments filed 21 December 2020.


11. Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2011/0212433 A1; 22 March 2019 IDS Document; previously cited) and Gebauer et al. (US 2012/0258441 A1; previously cited). This rejection is maintained from the previous Office action.
Regarding claim 5, Barker et al. discloses that the fermentation of the CO into products including one or more acids and/or alcohols by bacteria occurs in a bioreactor (para. [0191]). The bioreactor taught by Barker et al. also includes a substrate stream for CO that is supplied at in a constant stream and an adjustments means that allows the operator to optionally make adjustments to microbial culture and/or the substrate stream in the bioreactor (paras. [0190], [0193] and [0195]).  Barker et al. further disclose determining a rate of change of pH when a substrate is supplied at an optimum rate and the rate of change of the pH of the culture medium can be counteracted by addition of base (paras. [0151]-[0154]). Barker et al. teaches that the pH of the fermentation media depends upon the substrate supply, which comprises CO, in paragraph [0091], which establishes the relationship between the pH and the rate at which CO is supplied.
Regarding claim 6, Barker et al. discloses that the method and system include receiving a measured pH value of the culture and controlling the CO-containing substrate flow based on the measured pH (paras. [0027]-[0032] and [0046]-[0051]).
However, Barker et al is silent to a controller configured to control a basic neutralizing agent flow rate based on a CO-containing substrate measured flow rate to the bioreactor or a CO-containing substrate flow rate set point in claim 5. Nevertheless, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Gebauer et al.   
Concerning claim 5, Gebauer et al. discloses a system that includes a control unit that is connected to a determining means and optionally an adding means to control culture parameters, including pH (para. [0014]). Gebauer et al. also disclose that the adding means is connected to an inlet to the bioreactor that can be adapted to add a base to the bioreactor 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Barker et al. discloses technologies that act to enhance culture growth rates and/or productivities and therefore reduce the time required to reach desired cell densities and/or desired product levels and may serve to improve the commercial viability of the overall process in paragraph [0011]. Furthermore, Barker et al. discloses that microbial growth and alcohol production can be optimized by maintaining pH at a predetermined level or within a predetermined range. While Barker et al. discloses optimizing the pH based on the substrate supply, Barker et al. also discloses that it is difficult to accurately determine how much CO is available to a microbial culture due to its low solubility in paragraph [0013]. Gebauer et al. discloses a method and system of controlling pH for a bioreactor based on bioreactor and culture parameter information. Therefore, one of ordinary skill in the art would have been motivated to utilize the method of controlling the pH for a bioreactor taught by Gebauer et al. in the alcohol production process taught by Barker et al., in order to gain the optimization advantage for microbial growth taught by Barker et al. without the uncertainty in concentrations related to the CO substrate taught by Barker et al. Furthermore, one of ordinary skill in the art would predict that the method taught by Gebauer et al. could be readily added to the process of Barker et al. with a reasonable expectation of success since both processes are related to bioreactors. Furthermore, Gebauer et al. discloses that the culture parameter of pH can be controlled using their method by the addition of base in paragraph [0014] and Figure 3, which establishes the relationship between the pH and the amount of base. Therefore, it would have been obvious to one of ordinary skill in basic neutralizing agent flow rate can be controlled based on a CO-containing substrate measured flow rate or a CO-containing substrate flow rate set point in claim 5 using the method of Gebauer et al. since the relationship between the CO-flow rate and the acidic metabolite concentration is defined by Barker et al. The invention is therefore prima facie obvious.

12. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2011/0212433 A1; 22 March 2019 IDS Document; previously cited) and Gebauer et al. (US 2012/0258441 A1; previously cited) as applied to claims 5-6 above, and further in view of Diamantis et al. (Analytica Chimica Acta 2006, 573-574, pgs. 189-194; previously cited). This rejection is maintained from the previous Office action.
The limitations of claims 5-6 have been taught by Barker et al. and Gebauer et al. above. 
Pertaining to claim 7, Barker et al. discloses that the pH of the culture is determined via a determining means (para. [0046], [0058] and [0058]).
Barker et al. and Gebauer et al. are silent to a sampling apparatus configured to isolate, from the bioreactor, a sample of a culture medium in claim 7. However, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Diamantis et al.
As to claim 7, Diamantis et al. discloses a bioreactor system that enables sample preparation and continuous flow analysis of the samples (Fig. 1; pg. 190, col. 2, paras. 2-3). Diamantis et al. discloses that the system includes a bioreactor recycle that passes through a membrane microfiltration unit and includes a pH measurement probe on the recycle stream (pg. 190, col. 2, paras. 2-3). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if one could have substituted one known element for another and the results of the substitution would have been predictable. Barker et al. and prima facie obvious.

Response to Arguments
Applicant's arguments filed 19 June 2020 have been fully considered but they are not persuasive.
13. Applicant’s arguments filed 21 December 2020 regarding the rejection of claims 3-4 and 8 under 35 U.S.C. 103 have been fully considered but are moot as claims 3-4 and 8 are no longer rejected under 35 U.S.C. 103. 

14. Applicant asserts that Barker discloses doing the opposite of what is claimed in claim 5 and the Gebauer disclosure adds nothing to the deficiency of Barker (pg. 6, para. 2 of Applicant’s Remarks). Applicant further remarks that claims 6 and 7 are nonobvious for the same reason as claim 5. This argument is not persuasive. 
As discussed in the above rejection, Barker et al. teaches that the pH of the fermentation media depends upon the substrate supply, which comprises CO, in paragraph [0091], which establishes the relationship between the pH and the rate at which CO is supplied. Gebauer et al. discloses that the culture parameter of pH can be controlled using their method by the addition of base in paragraph [0014] and Figure 3, which establishes the relationship between the pH and the amount of base. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the basic neutralizing agent flow rate can be controlled based on a CO-containing substrate measured flow rate or a CO-containing substrate flow rate set point in claim 5 using the method of Gebauer et al. since the relationship between the CO-flow rate and the acidic metabolite concentration is defined by Barker et al. Therefore, the combination of teachings of the references arrives at the claimed invention and makes the invention prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15. Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,617,566 B2. This rejection is newly recited and necessitated by claim amendment. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite carrying out the claimed basic neutralizing agent flow rate as part of a computer program that also send and receives data whereas claim 10 of the ‘566 patent recites a process that includes a step of optimizing the product of a product in a bioreactor by adjusting the basic neutralizing agent flow rate determined by the same formula recited in claim 8. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to automate the calculation recited in claim 10, therefore resulting computer program of claim 8. 

Conclusion
	16. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


E-mail Communications Authorization
17. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631